COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-056-CV
  
  
JACK 
WARD GRIFFITH                                                           APPELLANT
    
V.
    
MARY 
JOYCE EVANS                                                               APPELLEE
  
  
----------
FROM 
THE 233RD DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Withdraw Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
 
  
                                                                  PER 
CURIAM
  
  
PANEL 
D:   HOLMAN, GARDNER, and MCCOY, JJ.
 
DELIVERED: 
April 15, 2004
 


NOTES
1.  
See Tex. R. App. P. 
47.4.